ICJ_088_Lockerbie_LBY_GBR_1992-04-14_ORD_01_NA_02_EN.txt. 20

DECLARATION OF JUDGE NI

The Court is confronted with an extraordinary situation which, how-
ever, is not entirely unprecedented. It occurs from the fact that a case is
before both the Security Council and the Court.

On 21 January 1992, the United Nations Security Council had adopted
a resolution, urging the Libyan Government to provide full account and
effective response to the requests of the Council in connection with the
destruction of Pan Am flight 103 at Lockerbie, Scotland, on 21 December
1988 and requesting the Secretary-General to seek co-operation of the
Libyan Government to provide full and effective response to the requests.

On 3 March 1992, Libya filed two separate Applications against the
United Kingdom and the United States of America, requesting this Court
to adjudge and declare, inter alia, that both the above-mentioned States
had breached their legal obligations to Libya under the Articles of the
Montreal Convention. On the same day, Libya made two separate
requests to indicate provisional measures to enjoin the United Kingdom
and the United States of America from taking certain actions.

On 31 March, the Security Council adopted resolution 748 (1992),
imposing sanctions, if Libya does not comply before 15 April.

Question arises whether the Security Council and the Court can now
exercise their respective functions at the same time in respect of the dis-
pute between Libya on the one side and the United Kingdom and the
United States on the other. It can be urged on behalf of the Security Coun-
cil that under Article 24 of the United Nations Charter, Members of the
United Nations confer on the Security Council primary responsibility for
the maintenance of international peace and security, in order to ensure
prompt and effective action by the United Nations. But on the other hand,
it can also be argued that it is provided in Article 92 of the United Nations
Charter that the International Court of Justice shall be the principal
judicial organ of the United Nations which is given the power, under
Article 36 of the Court’s Statute, to settle “all legal disputes concern-
ing: (a) the interpretation of a treaty; (6) any question of international
law;...”. |

In this respect, we are not without guidance from the jurisprudence of
the Court. As recently as the 1980s, we have the case of the United States
Diplomatic and Consular Staff in Tehran and the case of Military and Para-
military Activities in and against Nicaragua. In the former case which was

21
21

1971 MONTREAL CONVENTION (DECL. NI)

decided in 1980, resolutions were previously passed by the Security Coun-
cil and even a fact-finding commission was established by the Secretary-
General with the agreement of the two parties. These did not prevent the
Court from exercising its judicial functions. The Judgment indicated that
in adopting resolution 461 (1979),

“it does not seem to have occurred to any member of the Council that
there was or could be anything irregular in the simultaneous exercise
of their respective functions by the Court and the Security Council.
Nor is there in this any cause for surprise.” (I.C_J. Reports 1980, p.21,
para. 40).

In comparing the relations between the Security Council and the Gen-

eral Assembly, and the relations between the Security Council and the
Court, the Court had this to say in that Judgment:

“Whereas Article 12 of the Charter expressly forbids the General
Assembly to make any recommendation with regard to a dispute or
situation while the Security Council is exercising its functions in
respect of that dispute or situation, no such restriction is placed on
the functioning of the Court by any provision of either the Charter or
the Statute of the Court. The reasons are clear. It is for the Court, the
principal judicial organ of the United Nations, to resolve any legal
questions that may be in issue between parties to a dispute; and the
resolution of such legal questions by the Court may be an important,
and sometimes decisive, factor in promoting the peaceful settlement
of the dispute. This is indeed recognized by Article 36 of the Charter,
paragraph 3 of which specifically provides that:

‘In making recommendations under this Article the Security
Council should also take into consideration that iegal disputes
should as a general rule be referred by the parties to the Interna-
tional Court of Justice in accordance with the provisions of the
Statute of the Court.’” (Jbid., p. 22, para. 40.)

The Court’s decision in the Nicaragua case is consistent with the rea-

soning in the United States Diplomatic and Consular Staff in Tehran case.
The Judgment says:

22

“Until the Security Council makes a determination under Article
39, a dispute remains to be dealt with by the methods of peaceful
settlement provided under Article 33, including judicial settlement;
and even after a determination under Article 39, there is no necessary
inconsistency between Security Council action and adjudication by
the Court.” (CJ. Reports 1984, p. 432, para. 90; emphasis added.)
22 1971 MONTREAL CONVENTION (DECL. NI)

In the same vein, the Court indicated that “the fact that a matter is
before the Security Council should not prevent it being dealt with by the
Court and that both proceedings could be pursued pari passu” (LCJ.
Reports 1984, p. 433, para. 93). The Court went on to say that:

“Tt is necessary to emphasize that Article 24 of the Charter of the
United Nations provides that

‘In order to ensure prompt and effective action by the United
Nations, its Members confer on the Security Council primary
responsibility for the maintenance of international peace and
security...’

The Charter accordingly does not confer exclusive responsibility
upon the Security Council for the purpose. . . The Council has func-
tions of a political nature assigned to it, whereas the Court exercises
purely judicial functions. Both organs can therefore perform their
separate but complementary functions with respect to the same
events.” (Jbid., pp. 434-435, para. 95.)

Here the mention of complementary functions should not be over-
looked. Although both organs deal with the same matter, there are differ-
ing points of emphasis. In the instant case, the Security Council, as a
political organ, is more concerned with the elimination of international
terrorism and the maintenance of international peace and security, while
the International Court of Justice, as the principal judicial organ of the
United Nations, is more concerned with legal procedures such as ques-
tions of extradition and proceedings in connection with prosecution of
offenders and assessment of compensation, etc. But these functions may
be correlated with each other. What would be required between the two is
co-ordination and co-operation, not competition or mutual exclusion.

Having said this, I am now to state my views with respect to the Appli-
cant’s request for provisional measures. I consider that, above all, there is
the question of whether Libya can seek legal remedy now under the 1971
Montreal Convention on which Libya primarily relies for its institution of
legal proceedings in this Court. The 1971 Montreal Convention provides
in its Article 14 (1) that:

“Any dispute between two or more Contracting States concerning
the interpretation or application of this Convention which cannot be
settled through negotiation, shall, at the request of one of them, be
submitted to arbitration. If within six months from the date of the
request for arbitration the Parties are unable to agree on the organiza-
tion of the arbitration, any one of those Parties may refer the dispute
to the International Court of Justice by request in conformity with
the Statute of the Court.”

23
23 1971 MONTREAL CONVENTION (DECL. NI)

In determining whether the Court should or should not grant relief now
to the Applicant, the Court should first decide on this temporal question
of the six-month period for organizing arbitration. The period thus pro-
vided cannot be ignored at the pleasure of either Party. There has been no
refusal to arbitrate on the part of the Respondents. No negotiation has yet
been conducted for this purpose between the Parties. It is clear that, since
the Applicant’s letter of 18 January 1992 requesting agreement to arbi-
trate, the six-month period has not yet run out. It is premature for
the Applicant to seek a legal remedy now from this Court. This is the
threshold question which must first be solved before any other question
can be decided upon.

I agree with the majority that the request for provisional measures
should be denied. But I consider that it should be denied on the sole
ground of non-fulfilment of the temporal requirement provided in Ar-
ticle 14 (1) of the 1971 Montreal Convention without having to decide at
the same time on the other issues, such as the existence of rights claimed
by the Applicant, irreparable damage, urgency, etc. Consequently, in my
view the Applicant will not be prevented from seeking a remedy of this
Court in accordance with the provisions of the 1971 Montreal Conven-
tion, if the dispute months later still subsists and if the Applicant so
desires.

(Signed) Ni Zhengyu.

24
